Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Pysher on 11/3/2021 see attached interview summary.

The application has been amended as follows: 
18. The method of claim [[16]] 17, wherein the heater is configured to impart enough heat to the stiffener so that expansion of the stiffener due to heating substantially matches expansion of the probe card due to heating.

19. The method of claim [[16]] 17, wherein controlling the heater is based also on one or more of the following factors: a modulus of the stiffener, a thickness of the stiffener, a coefficient of thermal expansion of the stiffener, a Poisson's ratio of the stiffener, the size comprising a diameter of an interface of the prober, a modulus of the probe card, a thickness of the probe card, or a Poisson's ratio of the probe card.

17, wherein the control signal comprises a pulse-width modulated (PWM) control signal to the heater, and wherein a duty cycle of the PWM control signal is based, at least in part, on the temperature of the probe card or the temperature of the stiffener.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 17 and 21 applicant’s arguments were persuasive and the claims do not teach the following limitations in combination with the entirety of the claims:
a controller configured to control the heater to control the temperature of the stiffener using a control signal generated based on the temperature of the probe card, a size of the prober, and a shape of the stiffener; wherein the stiffener and the probe card have different coefficients of thermal expansion.

Claims 3-5, 7-12, 15, 16, 18-20, 23 and 24 are also allowed for further limiting claims 1, 17 and 21.

The following relevant art was found based on the updated search:
Lin (2012/0098118) teaches a compliant heat spreader having a thermally conductive element and a compliant element reduces package warpage whilst at the same time lowers the stress at the solder joint between the chip and the substrate that is otherwise incurred by constraints of the conventional homogenous heat spreader and/or stiffener. In other words, the forces generated by the CTE mismatches are to some degree absorbed/redistributed by the compliant heat spreader and the risk of package failure is greatly reduced. Also, embodiments of the flip chip package employing the compliant heat spreader enjoys optimal heat dissipation efficiency by providing one or more metal 
Li (2014/0354312) teaches the sizes and shapes of the chamber, the test carrier and the temperature-adjustment device can be designed to match existing semiconductor equipments such that some common portions can be shared, and the housing of the chamber can use the housing of an obsolete semiconductor equipment for cost saving. The alignment is achieved by image identification. The test fixture and the IC chip under test can be aligned with each other by real-time fine-tuned adjustment of the relative positions, so it is more accurate and it is less to require manual trouble shooting.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867